Name: 78/85/EEC: Commission Decision of 21 December 1977 authorizing the United Kingdom of Great Britain and Northern Ireland to take measures in respect of national road transport involving exemptions from certain provisions of Council Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport, as last amended by Council Regulation (EEC) No 2827/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-02-03

 Avis juridique important|31978D008578/85/EEC: Commission Decision of 21 December 1977 authorizing the United Kingdom of Great Britain and Northern Ireland to take measures in respect of national road transport involving exemptions from certain provisions of Council Regulation (EEC) No 543/69 on the harmonization of certain social legislation relating to road transport, as last amended by Council Regulation (EEC) No 2827/77 (Only the English text is authentic) Official Journal L 033 , 03/02/1978 P. 0008 - 0011**** COMMISSION DECISION OF 21 DECEMBER 1977 AUTHORIZING THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND TO TAKE MEASURES IN RESPECT OF NATIONAL ROAD TRANSPORT INVOLVING EXEMPTIONS FROM CERTAIN PROVISIONS OF COUNCIL REGULATION ( EEC ) NO 543/69 ON THE HARMONIZATION OF CERTAIN SOCIAL LEGISLATION RELATING TO ROAD TRANSPORT , AS LAST AMENDED BY COUNCIL REGULATION ( EEC ) NO 2827/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 78/85/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2827/77 OF 12 DECEMBER 1977 AMENDING COUNCIL REGULATION ( EEC ) NO 543/69 OF 25 MARCH 1969 ON THE HARMONIZATION OF CERTAIN SOCIAL LEGISLATION RELATING TO ROAD TRANSPORT , AND IN PARTICULAR ARTICLE 2 THEREOF , HAVING REGARD TO THE REQUEST OF THE GOVERNMENT OF THE UNITED KINGDOM AND NORTHERN IRELAND FOR AUTHORIZATION TO ADOPT PROTECTIVE MEASURES INVOLVING EXEMPTIONS FROM REGULATION ( EEC ) NO 543/69 , WHEREAS , PURSUANT TO ARTICLE 2 OF REGULATION ( EEC ) NO 2827/77 , THE COMMISSION MAY AUTHORIZE THE MEMBER STATES TO ADOPT MEASURES INVOLVING EXEMPTIONS FROM THE PROVISIONS OF ARTICLE 7 TO 12 OF REGULATION ( EEC ) NO 543/69 IN THE EVENT OF SERIOUS DIFFICULTIES IN THE FIELD OF TRANSPORT OR DIFFICULTIES WHICH COULD LEAD TO A SERIOUS DETERIORATION IN A NATIONAL OR REGIONAL ECONOMIC SITUATION ; WHEREAS THESE EXEMPTIONS MAY NOT APPLY AFTER 31 DECEMBER 1980 ; WHEREAS , FURTHERMORE , AT THE REQUEST OF THE MEMBER STATE CONCERNED , THE COMMISSION SHALL PRESCRIBE THE EXEMPTIONS WHICH IT CONSIDERS NECESSARY AND SPECIFY THE CONDITIONS AND SPECIAL PROCEDURE , WHICH MUST INCLUDE A PROGRAMME FOR A PROGRESSIVE RETURN BY REGULAR STAGES TO THE PROVISIONS OF REGULATION ( EEC ) NO 543/69 ; WHEREAS THE ROAD HAULAGE SECTOR IS SUFFERING SERIOUS ECONOMIC DIFFICULTIES UNDER THE CURRENT RECESSION AND AS A RESULT THE FINANCIAL RETURNS IN THIS SECTOR ARE INADEQUATE ; WHEREAS ROAD PASSENGER TRANSPORT IS ALSO FACED WITH CONSIDERABLE DIFFICULTIES ; WHEREAS ONLY A SMALL PART OF THIS SECTOR IS FINANCIALLY HEALTHY ; WHEREAS ANY INCREASE IN COSTS RESULTING FROM THE IMMEDIATE AND FULL IMPLEMENTATION OF REGULATION ( EEC ) NO 543/69 COULD LEAD TO A REDUCTION IN PASSENGER TRANSPORT SERVICES ; WHEREAS THE DRIVERS OF ROAD TRANSPORT VEHICLES WOULD BE RELUCTANT TO ACCEPT ANY REDUCTION IN THEIR EARNINGS PROPORTIONATE TO THE REDUCTION OF DRIVING PERIODS CONSEQUENT ON THE IMMEDIATE AND FULL APPLICATION OF REGULATION ( EEC ) NO 543/69 ; WHEREAS WAGE CLAIMS MIGHT BE ENTERED WHICH WOULD BE INCOMPATIBLE WITH THE ANTI-INFLATION POLICY PURSUED BY THE BRITISH GOVERNMENT ; WHEREAS SUCH A SITUATION COULD HAVE UNFAVOURABLE CONSEQUENCES FOR THE WHOLE ECONOMY ; WHEREAS THE SYSTEM GOVERNING ROAD TRANSPORT IN THE UNITED KINGDOM IS DIFFERENT IN GREAT BRITAIN AND IN NORTHERN IRELAND ; WHEREAS THE EFFECTS OF THE RECESSION ARE FELT THE MORE SEVERELY IN GREAT BRITAIN AS THE ROAD HAULAGE SECTOR IS LARGELY MADE UP OF SMALL UNDERTAKINGS ; WHEREAS MORE THAN HALF THE ROAD HAULAGE UNDERTAKINGS USING VEHICLES OF MORE THAN 3.5 TONNES PERMISSIBLE LADEN WEIGHT OWN ONLY ONE VEHICLE AND ONLY 13 % OWN MORE THAN FIVE VEHICLES ; WHEREAS THESE SMALL UNDERTAKINGS DO NOT HAVE THE FINANCIAL RESOURCES TO ABSORB THE DRASTIC REDUCTION IN THEIR PRODUCTIVITY WHICH WOULD RESULT FROM FULL APPLICATION OF THE REGULATION ; WHEREAS IN NORTHERN IRELAND , WHERE 95 % OF TRANSPORT OPERATIONS ARE CONDUCTED BY ROAD , THE PROPORTION OF OWNER-OPERATORS IS EVEN HIGHER THAN IN GREAT BRITAIN ; WHEREAS THE EXEMPTIONS AUTHORIZED BY THE COMMISSION MUST PROVIDE FOR THE SMOOTH ADVANCE BY REGULAR STAGES TO THE FULL IMPLEMENTATION OF THE PROVISIONS OF REGULATION ( EEC ) NO 543/69 ; WHEREAS IT IS THEREFORE NECESSARY TO LAY DOWN STAGES OF GRADUAL APPROXIMATION LEADING TO THE FULL APPLICATION , BY 1 JANUARY 1981 AT THE LATEST , OF THE RULES LAID DOWN IN THE REGULATION ; WHEREAS , WITHIN THESE LIMITS , THE EXEMPTIONS CONCERN IN PARTICULAR DRIVING PERIODS AND REST PERIODS ; WHEREAS THE REQUEST OF THE GOVERNMENT OF THE UNITED KINGDOM DOES NOT MEET THESE CONDITIONS IN EVERY RESPECT , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND IS AUTHORIZED TO TAKE MEASURES WITH RESPECT TO NATIONAL ROAD TRANSPORT OPERATIONS FOR A PERIOD UNTIL 31 DECEMBER 1980 DEROGATING FROM ARTICLES 7 , 11 AND 12 OF REGULATION ( EEC ) NO 543/69 AS LAST AMENDED BY REGULATION ( EEC ) NO 2827 OF 12 DECEMBER 1977 . THESE MEASURES MAY BE ADOPTED WITHIN THE LIMITS LAID DOWN BELOW ; ARTICLE 8 OF REGULATION ( EEC ) NO 543/69 SHALL APPLY IN ACCORDANCE WITH THE CONTINUOUS DRIVING PERIODS AUTHORIZED BY THE COMMISSION ON THE BASIS OF THIS DECISION : 1 . ARTICLE 7 ( 1 ) ( CONTINUOUS DRIVING PERIOD ): TRANSPORT OPERATIONS IN GREAT BRITAIN AND IN NORTHERN IRELAND : ( A ) THE CARRIAGE OF GOODS : - FROM 1 JANUARY 1978 TO 30 JUNE 1979 , THE CONTINUOUS DRIVING PERIOD SHALL NOT EXCEED FIVE HOURS , - FROM 1 JULY 1979 TO 31 DECEMBER 1980 , THE CONTINUOUS DRIVING PERIOD SHALL NOT EXCEED FOUR-AND-A-HALF HOURS ; ( B ) THE CARRIAGE OF PASSENGERS : - FROM 1 JANUARY 1978 TO 30 NOVEMBER 1978 , THE CONTINUOUS DRIVING PERIOD SHALL NOT EXCEED FIVE-AND-A-HALF HOURS , - FROM 1 DECEMBER 1978 TO 30 SEPTEMBER 1979 , THE CONTINUOUS DRIVING PERIOD SHALL NOT EXCEED FIVE HOURS , - FROM 1 OCTOBER 1979 TO 31 DECEMBER 1980 , THE CONTINUOUS DRIVING PERIOD SHALL NOT EXCEED FOUR-AND-A-HALF HOURS . 2 . ARTICLE 7 ( 2 ) ( DAILY DRIVING PERIOD ): A . TRANSPORT OPERATIONS IN GREAT BRITAIN : ( A ) THE CARRIAGE OF GOODS : - FROM 1 JANUARY 1978 TO 30 NOVEMBER 1978 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED 10 HOURS , - FROM 1 DECEMBER 1978 TO 30 JUNE 1979 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED NINE-AND-A-HALF HOURS , - FROM 1 JULY 1979 TO 31 DECEMBER 1980 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED NINE HOURS ; ( B ) THE CARRIAGE OF PASSENGERS : - FROM 1 JANUARY 1978 TO 30 NOVEMBER 1978 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED 10 HOURS , - FROM 1 DECEMBER 1978 TO 30 SEPTEMBER 1979 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED NINE-AND-A-HALF HOURS , - FROM 1 OCTOBER 1979 TO 31 DECEMBER 1980 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED NINE HOURS ; B . TRANSPORT OPERATIONS IN NORTHERN IRELAND : ( A ) THE CARRIAGE OF GOODS : - FROM 1 JANUARY 1978 TO 30 NOVEMBER 1978 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED 11 HOURS , - FROM 1 DECEMBER 1978 TO 30 JUNE 1979 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED 10 HOURS , - FROM 1 JULY 1979 TO 31 DECEMBER 1980 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED NINE HOURS ; IT MAY , HOWEVER , BE EXTENDED TO 10 HOURS NOT MORE THAN ONCE A WEEK ; ( B ) THE CARRIAGE OF PASSENGERS : - FROM 1 JANUARY 1978 TO 30 NOVEMBER 1978 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED 11 HOURS , - FROM 1 DECEMBER 1978 TO 30 SEPTEMBER 1979 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED 10 HOURS , - FROM 1 OCTOBER 1979 TO 31 DECEMBER 1980 , THE DAILY DRIVING PERIOD SHALL NOT EXCEED NINE HOURS ; IT MAY , HOWEVER , BE EXTENDED TO 10 HOURS NOT MORE THAN ONCE A WEEK . 3 . ARTICLE 7 ( 4 ) ( WEEKLY AND FORTNIGHTLY DRIVING PERIODS ): A . TRANSPORT OPERATIONS IN GREAT BRITAIN : ( A ) THE CARRIAGE OF GOODS : - FROM 1 JANUARY 1978 TO 30 JUNE 1979 , THE DRIVING PERIOD SHALL NOT EXCEED 57 HOURS IN ANY ONE WEEK OR 112 HOURS IN ANY TWO CONSECUTIVE WEEKS , - FROM 1 JULY 1979 TO 31 DECEMBER 1980 , THE DRIVING PERIOD SHALL NOT EXCEED 54 HOURS IN ANY ONE WEEK OR 106 HOURS IN ANY TWO CONSECUTIVE WEEKS ; ( B ) THE CARRIAGE OF PASSENGERS : - FROM 1 JANUARY 1978 TO 30 NOVEMBER 1978 THE DRIVING PERIOD SHALL NOT EXCEED 60 HOURS IN ANY ONE WEEK OR 118 HOURS IN ANY TWO CONSECUTIVE WEEKS , - FROM 1 DECEMBER 1978 TO 30 SEPTEMBER 1979 , THE DRIVING PERIOD SHALL NOT EXCEED 57 HOURS IN ANY ONE WEEK OR 112 HOURS IN ANY TWO CONSECUTIVE WEEKS , - FROM 1 OCTOBER 1979 TO 31 DECEMBER 1980 , THE DRIVING PERIOD SHALL NOT EXCEED 54 HOURS IN ANY ONE WEEK OR 106 HOURS IN ANY TWO CONSECUTIVE WEEKS ; B . TRANSPORT OPERATIONS IN NORTHERN IRELAND : ( A ) THE CARRIAGE OF GOODS : - FROM 1 JANUARY 1978 TO 30 NOVEMBER 1978 , THE DRIVING PERIOD SHALL NOT EXCEED 63 HOURS IN ANY ONE WEEK OR 120 HOURS IN ANY TWO CONSECUTIVE WEEKS , - FROM 1 DECEMBER 1978 TO 30 JUNE 1979 , THE DRIVING PERIOD SHALL NOT EXCEED 60 HOURS IN ANY ONE WEEK OR 118 HOURS IN ANY TWO CONSECUTIVE WEEKS , - FROM 1 JULY 1979 TO 31 DECEMBER 1980 , THE DRIVING PERIOD SHALL NOT EXCEED 54 HOURS IN ANY ONE WEEK OR 106 HOURS IN ANY TWO CONSECUTIVE WEEKS ; ( B ) THE CARRIAGE OF PASSENGERS : - FROM 1 JANUARY 1978 TO 30 NOVEMBER 1978 , THE DRIVING PERIOD SHALL NOT EXCEED 63 HOURS IN ANY ONE WEEK OR 120 HOURS IN ANY TWO CONSECUTIVE WEEKS , - FROM 1 DECEMBER 1978 TO 30 SEPTEMBER 1979 , THE DRIVING PERIOD SHALL NOT EXCEED 60 HOURS IN ANY ONE WEEK OR 118 HOURS IN ANY TWO CONSECUTIVE WEEKS ; - FROM 1 OCTOBER 1979 TO 31 DECEMBER 1980 , THE DRIVING PERIOD SHALL NOT EXCEED 54 HOURS IN ANY ONE WEEK OR 106 HOURS IN ANY TWO CONSECUTIVE WEEKS . 4 . ARTICLE 11 ( 1 ) ( DAILY REST PERIOD IN ROAD HAULAGE ): TRANSPORT OPERATIONS IN NORTHERN IRELAND : - FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1978 EVERY CREW MEMBER SHALL HAVE HAD A DAILY REST PERIOD OF 10 CONSECUTIVE HOURS DURING THE 24-HOUR PERIOD PRECEDING ANY TIME WHEN HE IS PERFORMING ANY ACTIVITY COVERED BY ARTICLE 14 ( 2 ) ( C ) OR ( D ) OF REGULATION ( EEC ) NO 543/69 , WHICH MAY BE REDUCED TO EIGHT HOURS PROVIDED THAT THE FOLLOWING DAILY REST PERIOD IS AT LEAST 12 HOURS , - ARTICLE 11 ( 1 ) SHALL APPLY IN FULL FROM 1 OCTOBER 1978 . 5 . ARTICLE 11 ( 2 ) ( DAILY REST PERIOD FOR ROAD PASSENGER TRANSPORT ): A . TRANSPORT OPERATIONS IN GREAT BRITAIN : - FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1978 EVERY CREW MEMBER SHALL HAVE HAD A DAILY REST PERIOD OF 10 CONSECUTIVE HOURS DURING THE 24-HOUR PERIOD PRECEDING ANY TIME WHEN HE IS PERFORMING ANY ACTIVITY COVERED BY ARTICLE 14 ( 2 ) ( C ) OR ( D ) OF REGULATION ( EEC ) NO 543/69 , WHICH MAY BE REDUCED TO EIGHT-AND-A-HALF HOURS THREE TIMES A WEEK , - FROM 1 OCTOBER 1978 TO 30 SEPTEMBER 1979 THE DAILY REST PERIOD OF 10 HOURS MAY BE REDUCED TO EIGHT-AND-A-HALF HOURS TWICE A WEEK , - FROM 1 OCTOBER 1979 TO 31 DECEMBER 1980 THE DAILY REST PERIOD OF 10 HOURS MAY BE REDUCED ONCE A WEEK TO EIGHT-AND-A-HALF HOURS FOR THE DRIVERS OF VEHICLES ON REGULAR ROUTES , - FROM 1 OCTOBER 1979 ARTICLE 11 ( 2 ) SHALL APPLY IN FULL FOR PASSENGER SERVICES ON NON- SCHEDULED ROUTES . B . TRANSPORT OPERATIONS IN NORTHERN IRELAND : - FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1978 EVERY CREW MEMBER SHALL HAVE HAD A DAILY REST PERIOD OF 10 CONSECUTIVE HOURS DURING THE 24-HOUR PERIOD PRECEDING ANY TIME WHEN HE IS PERFORMING ANY ACTIVITY COVERED BY ARTICLE 14 ( 2 ) ( C ) OR ( D ) OF REGULATION ( EEC ) NO 543/69 , WHICH MAY BE REDUCED TO EIGHT HOURS PROVIDED THAT THE FOLLOWING DAILY REST PERIOD IS AT LEAST 12 HOURS , - FROM 1 OCTOBER 1978 TO 30 SEPTEMBER 1979 THE DAILY REST PERIOD OF 10 HOURS MAY BE REDUCED TO EIGHT-AND-A-HALF HOURS THREE TIMES A WEEK , - FROM 1 OCTOBER 1979 TO 31 DECEMBER 1980 THE DAILY REST PERIOD OF 10 HOURS MAY BE REDUCED TO NINE HOURS THREE TIMES A WEEK . 6 . ARTICLE 12 ( WEEKLY REST PERIOD ): A . TRANSPORT OPERATIONS IN GREAT BRITAIN : ( A ) THE CARRIAGE OF GOODS : - FROM 1 JANUARY 1978 TO 31 DECEMBER 1978 THE WEEKLY REST PERIOD MAY BE TAKEN AT ANY TIME BETWEEN 0000 SUNDAY AND 2400 SATURDAY , - FROM 1 JANUARY 1979 ANY PERIOD OF SEVEN CONSECUTIVE DAYS MUST INCLUDE A WEEKLY REST PERIOD , - FROM 1 JANUARY 1978 TO 30 JUNE 1979 THE WEEKLY REST PERIOD MAY BE REDUCED TO AT LEAST 24 CONSECUTIVE HOURS , IMMEDIATELY PRECEDED OR FOLLOWED BY A DAILY REST PERIOD , - ARTICLE 12 SHALL APPLY IN FULL FROM 1 JULY 1979 ; ( B ) THE CARRIAGE OF PASSENGERS : - FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1979 THE WEEKLY REST PERIOD MAY BE TAKEN AT ANY TIME BETWEEN 0000 SUNDAY AND 2400 SATURDAY , - FROM 1 OCTOBER 1979 ANY PERIOD OF SEVEN CONSECUTIVE DAYS MUST INCLUDE A WEEKLY REST PERIOD , - FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1979 THE WEEKLY REST PERIOD MAY BE REDUCED TO AT LEAST 24 CONSECUTIVE HOURS , NOT NECESSARILY PRECEDED OR FOLLOWED IMMEDIATELY BY A DAILY REST PERIOD ; HOWEVER , FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1978 THE WEEKLY REST PERIOD MAY BE REPLACED BY A PERIODICAL REST PERIOD OF 24 HOURS TO BE TAKEN BEFORE THE END OF ANY FORTNIGHT , - FROM 1 OCTOBER 1979 TO 31 DECEMBER 1980 THE WEEKLY REST PERIOD MAY BE REDUCED TO AT LEAST 24 CONSECUTIVE HOURS , IMMEDIATELY PRECEDED OR FOLLOWED BY A DAILY REST PERIOD . B . TRANSPORT OPERATIONS IN NORTHERN IRELAND : ( A ) THE CARRIAGE OF GOODS : - FROM 1 JANUARY 1978 TO 30 JUNE 1979 THE WEEKLY REST PERIOD MAY BE REDUCED TO AT LEAST 24 CONSECUTIVE HOURS , NOT NECESSARILY PRECEDED OR FOLLOWED IMMEDIATELY BY A DAILY REST PERIOD ; HOWEVER , FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1978 THE WEEKLY REST PERIOD MAY BE REPLACED BY A PERIODICAL REST PERIOD OF 24 HOURS TO BE TAKEN BEFORE THE END OF ANY FORTNIGHT , - FROM 1 JULY 1979 TO 31 DECEMBER 1979 THE WEEKLY REST PERIOD MAY BE REDUCED TO AT LEAST 24 CONSECUTIVE HOURS , IMMEDIATELY PRECEDED OR FOLLOWED BY A DAILY REST PERIOD , - ARTICLE 12 SHALL APPLY IN FULL FROM 1 JANUARY 1980 ; ( B ) THE CARRIAGE OF PASSENGERS : - FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1979 THE WEEKLY REST PERIOD MAY BE REDUCED TO AT LEAST 24 CONSECUTIVE HOURS , NOT NECESSARILY PRECEDED OR FOLLOWED IMMEDIATELY BY A DAILY REST PERIOD ; HOWEVER , FROM 1 JANUARY 1978 TO 30 SEPTEMBER 1978 THE WEEKLY REST PERIOD MAY BE REPLACED BY A PERIODICAL REST PERIOD OF 24 HOURS TO BE TAKEN BEFORE THE END OF ANY FORTNIGHT , - FROM 1 OCTOBER 1979 TO 31 DECEMBER 1980 THE WEEKLY REST PERIOD MAY BE REDUCED TO AT LEAST 24 CONSECUTIVE HOURS , IMMEDIATELY PRECEDED OR FOLLOWED BY A DAILY REST PERIOD . ARTICLE 2 THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND SHALL NOTIFY THE COMMISSION OF THE MEASURES TAKEN IN APPLICATION OF THIS DECISION . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND . DONE AT BRUSSELS , 21 DECEMBER 1977 . FOR THE COMMISSION THE PRESIDENT ROY JENKINS